Case 6:20-cv-01295-RRS-CBW Document 25 Filed 03/19/21 Page 1 of 8 PageID #: 164




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                      CASE NO. 6:20-CV-01295

 VERSUS                                        JUDGE ROBERT R.
                                               SUMMERHAYS

 U S CURRENCY                                  MAGISTRATE JUDGE CAROL B.
                                               WHITEHURST

                           MEMORANDUM RULING

       Before the Court are the following:

          • Two substantially identical Motions to Suppress filed by Richard

              Hebert, Jr. (Rec. Doc. 18 and 19).

          • Motion to Strike Putative Claimant’s Answer for Lack of Standing and

              to Dismiss Motion to Suppress as Moot filed by the United States (Rec.

              Doc. 20). Hebert responded. (Rec. Doc. 22).

       Considering the evidence, the law, and the arguments of the parties, and for

 the reasons fully explained below, Hebert’s Motions to Suppress are denied and the

 United States’ Motion to Strike is granted.

                                Factual Background

       This forfeiture in rem proceeding arises from the alleged fraudulent

 obtainment of Paycheck Protection Program (“PPP”) loans during the Covid-19

 pandemic. (Rec. Doc. 1). In August 2020, the Court issued a warrant for the seizure
Case 6:20-cv-01295-RRS-CBW Document 25 Filed 03/19/21 Page 2 of 8 PageID #: 165




 of up to $946,692.18 from the Wells Fargo bank account in the name of Brookland

 Realty, LLC. (Rec. Doc. 20-2). The funds were seized and held by the United States

 Department of Treasury. (See Rec. Doc. 6).

       On October 2, 2020, the United States filed a Verified Complaint for

 Forfeiture In Rem against the $946,692.00 seized from Brookland Realty’s Wells

 Fargo bank account. On October 6, 2020, the Court issued a Warrant for Arrest of

 Property In Rem. (Rec. Doc. 4; 6). On October 14, 2020, the United States Attorney

 sent Hebert a Notice and copy of the Complaint, which he received on October 19,

 2020. (Rec. Doc. 20-4). The Notice advised Hebert to file a claim with the Clerk of

 Court within thirty-five days, to file an answer or motion under Rule 12 within

 twenty-one days, and to serve a copy of the answer or motion on the United States

 Attorney. (Rec. Doc. 20-4, p.2-3). Two other claimants, Gulf Coast Bank and Gulf

 Coast Bank and Trust, filed claims. (Rec. Doc. 10; 14).

       Hebert filed nearly identical Motions to Suppress on January 4, 2021. He

 claims that the United States illegally seized a parent’s legal will, drywall case

 documents, a Rolls Royce vehicle, and a New Orleans property. (Rec. Doc. 18; 19).

 He also filed an answer. (Rec. Doc. 17). In response, the United States filed a Motion

 to Strike and to Dismiss the foregoing pleadings on the grounds that Hebert lacks

 standing and that he failed to comply with applicable procedure. (Rec. Doc. 18).




                                           2
Case 6:20-cv-01295-RRS-CBW Document 25 Filed 03/19/21 Page 3 of 8 PageID #: 166




                                       Applicable Law

           In rem civil forfeiture proceedings are governed by Rule G of the

 Supplemental Rules for Admiralty and Marine Claims. Rule G(4) mandates

 procedures for issuance of notice. The record reflects that the United States complied

 with Rule G(4) in issuing the required Notice to claimants. (Rec. Doc. 20-3; 20-4;

 20-5).

           Rule G(5) governs responsive pleadings:

    (a) Filing a Claim.

    (i)       A person who asserts an interest in the defendant property may contest
              the forfeiture by filing a claim in the court where the action is pending.
              The claim must:

           (A)identify the specific property claimed;

           (B) identify the claimant and state the claimant's interest in the property;

           (C) be signed by the claimant under penalty of perjury; and

           (D)be served on the government attorney designated under Rule
              G(4)(a)(ii)(C) or (b)(ii)(D).

    (ii)      Unless the court for good cause sets a different time, the claim must be
              filed:

           (A)by the time stated in a direct notice sent under Rule G(4)(b);
              …

    (b) Answer. A claimant must serve and file an answer to the complaint or a
        motion under Rule 12 within 21 days after filing the claim. A claimant
        waives an objection to in rem jurisdiction or to venue if the objection is not
        made by motion or stated in the answer.

                                               3
Case 6:20-cv-01295-RRS-CBW Document 25 Filed 03/19/21 Page 4 of 8 PageID #: 167




       “Strict compliance with Supplemental Rule G(5) is required….Failure to

 comply with the foregoing requirements leaves a claimant without [statutory]

 standing to challenge the forfeiture.” United States v. $100,641.06 U.S. Currency,

 No. CIV.A. 13-5566, 2014 WL 6896035, at *4 (E.D. La. Dec. 8, 2014). See also

 United States v. $229,590.00 in U.S. Currency Seized from a Safe in the Home of

 Dallas Cty. Com'r Price, No. 3:12-CV-0893-D, 2012 WL 4354814, at *3 (N.D. Tex.

 Sept. 24, 2012), citing United States v. $12,126.00 in U.S. Currency, 337 Fed. Appx.

 818, 820 (11th Cir.2009) (per curiam) (citations omitted); United States v. 479

 Tamarind Drive, Hallendale, Fla., 2011 WL 1045095, at *3 (S.D.N.Y. Mar.11,

 2011). The Third Circuit explained the rationale for strict compliance with Rule G

 as follows:

              The requirement that the claimant file a timely verified statement
       serves two purposes. First, it forces claimants “to come forward as
       quickly as possible after the initiation of forfeiture proceedings, so that
       the court may hear all interested parties and resolve the dispute without
       delay.” $8,221,877.16 in U.S. Currency, 330 F.3d at 150 n. 9 (internal
       quotation marks omitted). Second, it “minimize[s] the danger of false
       claims by requiring claims to be verified or solemnly affirmed.” Id. For
       these reasons, the requirement “is no mere procedural technicality.”
       United States v. $23,000 in U.S. Currency, 356 F.3d 157, 163 (1st
       Cir.2004); see also United States v. Commodity Account No. 549
       54930, 219 F.3d 595, 597 (7th Cir.2000) (“[V]erification is an essential
       element of any claim because of the substantial danger of false claims.”
       (internal quotation marks omitted)). A claimant who fails to file a
       verified statement has no standing to contest a forfeiture. See
       $8,221,877.16 in U.S. Currency, 330 F.3d at 150 n. 9; see also United
       States v. 8136 S. Dobson Street, 125 F.3d 1076, 1082 (7th Cir.1997)
       (“If no claim is filed, a putative claimant lacks standing to contest a
                                           4
Case 6:20-cv-01295-RRS-CBW Document 25 Filed 03/19/21 Page 5 of 8 PageID #: 168




       forfeiture.” (internal quotation marks omitted)). Courts have repeatedly
       emphasized that forfeiture claimants must strictly adhere to the filing
       requirements to perfect standing. See, e.g., United States v. One–Sixth
       Share Of James J. Bulger In All Present & Future Proceeds of Mass
       Millions Lottery Ticket No. M246233, 326 F.3d 36, 41–42 (1st
       Cir.2003) (claimant's failure to file timely claim sufficient to disqualify
       him from intervening); United States v. Real Property, 135 F.3d 1312,
       1316–17 (9th Cir.1998) (collecting cases where courts “conditioned a
       person's standing to contest forfeiture or garnishment actions on strict
       compliance with filing requirements”).

       United States v. $487,825.000 in U.S. Currency, 484 F.3d 662, 664–65
       (3d Cir. 2007), as amended (May 14, 2007).

       The United States contends that Hebert failed to comply with Rule G(5), and

 thus lacks statutory standing1 to challenge the forfeiture. The record supports that

 Hebert did not comply with Rule G(5). Although Hebert filed an answer, he did not

 file a verified claim with the Clerk of Court within thirty-five days as required by

 the Notice.

       Hebert submitted a copy of a Fed-Ex receipt indicating that something was

 delivered to the United States Attorney on November 18, 2020; however, Hebert did

 not provide a copy of the documents sent. (Rec. Doc. 22-1). Nor is there any

 evidence in the record that Hebert filed a verified claim with the Clerk of Court.

 Hence, Hebert failed to comply with Rule G(5). Because strict compliance with Rule




 1
       Statutory standing, which requires compliance with procedural requirements, is contrasted
       to Article III standing, which requires the existence of a case or controversy. See United
       States v. $148,840.00 in U.S. Currency, 521 F.3d 1268, 1273, fn. 3 (10th Cir. 2008).

                                               5
Case 6:20-cv-01295-RRS-CBW Document 25 Filed 03/19/21 Page 6 of 8 PageID #: 169




 G is required and failure to comply is fatal to a claim, Hebert lacks statutory standing

 to assert a claim.

       Hebert did not expressly move for an extension of time to file a claim. Under

 Rule 6(b)(1)(B),2 the court may extend a deadline “on motion made after the time

 has expired if the party failed to act because of excusable neglect.” In determining

 excusable neglect, the Court must consider the Pioneer factors: prejudice to the

 opposing party, length of the delay, and reason for the delay. Silvercreek Mgmt., Inc.

 v. Banc of Am. Sec., LLC, 534 F.3d 469, 472 (5th Cir. 2008), citing Pioneer

 Investment Services Co. v. Brunswick Associates L.P., 507 U.S. 380, 395, 113 S.Ct.

 1489, 123 L.Ed.2d 74 (1993). Hebert did not file a motion for extension or present

 any argument or evidence in support of his excusable neglect, foregoing

 consideration of excusable neglect.

       Regardless, the Court finds that Hebert’s failure to submit evidence of a

 possessory interest in the seized property justifies disallowing Hebert to proceed.

 Under the civil forfeiture scheme (18 U.S.C. §981; Rule G), a claimant must submit

 evidence of a cognizable property interest in the seized property: “A claimant need




 2
       Rule A(2) provides that “[t]he Federal Rules of Civil Procedure also apply to the foregoing
       proceedings [which include forfeiture actions in rem arising from a federal statute] except
       to the extent that they are inconsistent with these Supplemental Rules.” United States v.
       $229,590.00 in U.S. Currency Seized from a Safe in the Home of Dallas Cty. Com'r Price,
       No. 3:12-CV-0893-D, 2013 WL 625742, at *2 (N.D. Tex. Feb. 20, 2013).
                                               6
Case 6:20-cv-01295-RRS-CBW Document 25 Filed 03/19/21 Page 7 of 8 PageID #: 170




 not prove the merit of his underlying claim, but he must be able to show at least a

 facially colorable interest in the proceedings sufficient to satisfy the case-or-

 controversy requirement and prudential considerations defining and limiting the role

 of the court.” United States v. $321,470.00, U.S. Currency, 874 F.2d 298, 302 (5th

 Cir. 1989) (internal quotes omitted).

       Hebert filed an answer in which he alleges that he is the owner of the Wells

 Fargo bank account, which conceivably asserts a claim to the seized property. (Rec.

 Doc. 17). The answer is not verified (i.e. signed under penalty of perjury). The

 United States moves to strike Hebert’s answer pursuant to Rule G(8)(c)(i)(A), which

 authorizes the Court to strike a claim or answer which fails to comply with Rule

 G(5). Because Hebert failed to comply with Rule G by filing a verified claim with

 the Clerk of Court, even if the answer could be construed as a claim, the Court finds

 that striking the answer is warranted.

                                     Conclusion

       For the reasons discussed herein, Richard Hebert, Jr.’s Motions to Suppress

 (Rec. Doc. 18 and 19) are DENIED. The United States’ Motion to Strike and to

 Dismiss (Rec. Doc. 20) is GRANTED.




                                          7
Case 6:20-cv-01295-RRS-CBW Document 25 Filed 03/19/21 Page 8 of 8 PageID #: 171




         THUS DONE in Chambers, Lafayette, Louisiana on this 19th day of March,

 2021.




                                        8
